Citation Nr: 1204059	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  10-22 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right shoulder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active duty from November 1959 to March 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the RO in Muskogee, Oklahoma, which continued a 10 percent rating for DJD of the right shoulder.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the undersigned at a July 2011 videoconference hearing.  A transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran indicated in his testimony before the undersigned that his service connected right shoulder disability had worsened since his last VA examination in November 2010.  The Veteran is entitled to a new VA examination where, as here, there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board observes that the appellant has been receiving treatment from VA on an ongoing basis.  The records on file reflect treatment only through October 2010.  To correctly assess the Veteran's current disability, all records of treatment from October 2010 to the present must be considered.  Therefore, those records must be obtained for the file.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from the Oklahoma City VA Medical Center for treatment concerning the right shoulder from October 2010 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Schedule the Veteran for a VA orthopedic examination to determine the current nature and severity of his right shoulder DJD.  The claims file must be reviewed by the examiner.  Range of motion studies must be conducted, and the examiner must indicate the presence and extent of any ankylosis, painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  All opinions must be supported by a complete rationale in a typewritten report.

3.  Then, the RO should readjudicate the Veteran's claim.  If the determination of this claim is less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


